United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   April 15, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk

                            No. 02-60420
                          Summary Calendar



RAJNIKANT LALU VALLABH; JYOTSNABEN RAJNIKANT VALLABH;
NIMESH RAJNIKANT; RIMA RAJNIKANT,

                                     Petitioners,

versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                     Respondent.

                         --------------------
               Petition for Review of Decisions of the
                     Board of Immigration Appeals
                            No. A75 016 213
                            No. A75 016 212
                            No. A75 016 211
                            No. A75 016 210
                         --------------------

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Mozambican citizens Rajnikant Lalu Vallabh (“Vallabh”),

his wife Jyotsnaben Vallabh (“Jyotsnaben”), and their children,

Nimesh Rajnikant and Rima Rajnikant, petition for review of the

decision of the Board of Immigration Appeals’s (BIA) decision

affirming the Immigration Judge’s (IJ) decision denying them


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-60420
                                -2-

asylum and withholding of deportation without an opinion.    The

Vallabhs argue that the BIA deprived them of due process by

failing to exercise discretion when reviewing the IJ’s decision

pursuant to the BIA’s recently adopted policy allowing single-

member decisions; that the IJ and BIA erred by holding the

their persecution by armed members of the RENAMO party was not

persecution on account of political opinion; and that the IJ

and BIA erred by overlooking an additional, racial motive for

persecution.

     The BIA’s single-member affirmance policy, set forth at

8 C.F.R. § 3.1(a)(7), does not violate the Due Process Clause.

Soadjede v. Ashcroft, ___ F.3d ___ (5th Cir. Mar. 28, 2003),

2003 WL 1093979.   The due process contention is unavailing.

     The evidence indicated that Vallabh and Jyotsnaben were

victims of thugs who were affiliated with the RENAMO party.

However, evidence from the State Department did not indicate

that RENAMO, an opposition party, engaged in organized political

persecution.   Moreover, Vallabh’s testimony indicated that he

was not a prominent or outspoken member of FRELIMO.   The record

suggested that the Vallabhs likely were victims of crime, not

victims of political persecution.

     The argument for racial persecution evidently is based on

the Vallabhs’ status as Indians living in Mozambique and the

attackers’ comment that they did not belong in Mozambique.     That
                           No. 02-60420
                                -3-

comment was too vague necessarily to demonstrate any racial

animus on the part of the attackers.

     The Vallabhs and Rajnikants have failed to show that

the IJ’s decision was arbitrary, capricious, or an abuse of

discretion.   Jukic v. INS, 40 F.3d 747, 749 (5th Cir. 1994).

Nor have they shown a clear probability of persecution on a

prohibited ground.   Id. at 749-50.

     PETITION DENIED.